Citation Nr: 9923253	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to August 1975.

In an October 1976 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
bilateral knee disorders.  

In October 1981 the Board denied the veteran's claim to 
reopen service connection for a bilateral knee disorder.  

This appeal is before the Board from a May 1996 regional 
office (RO) decision.  

In September 1997 the Board denied the veteran's claim to 
reopen service connection for a bilateral knee disorder.  

In December 1998 the United States Court of Appeals for 
Veterans Claims (Court) issued an Order, which vacated the 
September 1997 decision of the Board.  The decision was based 
on the definition of new and material evidence that has now 
been rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F3d. 
1356 (Fed. Cir. 1998).  The Court remanded the case to the 
Board for further action consistent with its Order.  

This decision replaces the decision vacated by the Court.


FINDINGS OF FACT

1.  In October 1981 the Board denied reopening the claim of 
service connection for a bilateral knee disorder.  

2.  The evidence submitted since the October 1981 is 
duplicative, cumulative, or it does not bears directly and 
substantially upon the issue at hand, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the October 1981 decision, wherein 
the Board denied reopening the claim of entitlement to 
service connection for a bilateral knee disorder, is not new 
and material, and the veteran's claim for service connection 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The July 1971 report of medical examination at enlistment 
indicated that the lower extremities and musculoskeletal 
system were normal.  In his July 1971 report of medical 
history, the veteran listed a prior medical history that 
included "trick" or locked knee, cramps in his legs and 
swollen or painful joints.  The medical officer, who was the 
same physician that performed the medical examination, 
diagnosed Osgood-Schlatter's disease and noted that the 
veteran experienced post-exercise leg cramps.  

In October 1972, the veteran reported a several year history 
of periodic joint pain.  The pain was most prominent in the 
knees but also noted in the elbows, wrist and joints of both 
hands.  There was no heat, swelling or redness.  The pain 
increased as the day progressed but caused no problem on 
arising in the morning.  The knees, in addition to being 
painful, also felt weak and tended to "give way" and had 
"locked" on a few occasions.  The veteran reported no 
history of joint injury.  Physical examination showed full, 
painless range of motion of all joints with no swelling, 
synovial thickening, deformity, heat or tenderness.  
Bilateral knee examination was entirely normal.  Neurological 
examination was also normal.  The impression was deferred 
pending x-ray examination of the knees and laboratory 
testing.  One week later, the examiner reported that all 
laboratory results were normal and the examiner reported that 
there was no evidence of any significant disorder.  

In April 1974, the veteran reported a history of a right knee 
injury.  He stated that he had fallen and struck the lateral 
aspect of his knee on a rock one week earlier while skiing.  
He stated that there was local pain and swelling.  He 
complained that he now experienced right knee aching after 
standing for prolonged periods, but he denied buckling and 
locking.  

Physical examination revealed normal collaterals and 
cruciates.  There was a definite "clunk" in the meniscus in 
the right knee on extension while internally rotated, but the 
examiner noted that this was also present in the left knee.  
There was no evidence of effusion.  There was no diagnosis 
and the examiner stated that there was no treatment required.  
The examiner advised the veteran to return to the clinic if 
there were any changes.

In August 1974, the veteran was seen for complaints of a 
painful knee resulting from a fall while playing basketball 
two days earlier.  Physical examination showed no swelling or 
edema, no pain on palpation, no torn ligament or tendon and 
full range of motion.  The impression was bruised muscle or 
bone, for which the examiner prescribed hot soaks and limited 
motion.  The examiner also advised the veteran to return to 
the clinic "PRN."  There were no further instances of 
treatment for knee complaints during the remainder of the 
veteran's active service.  

The July and August 1975 separation medical examinations 
indicated that the lower extremities and musculoskeletal 
system were normal.  The medical officer noted that there was 
a three-quarter inch scar at the right knee.  In his July 
1975 report of medical history, the veteran listed a prior 
medical history that included "trick" or locked knee, 
cramps in his legs and swollen or painful joints.  The 
medical officer, who was the same physician that performed 
the medical examination, noted that the veteran had had 
episodes of painful knees from 1969 to 1970, which were 
related to athletics and rapid growth rate.  The veteran 
reported that he had had no problems since that time.  The 
physician also reported that the veteran's leg cramps and 
trick knee were also related to the same time period.  

In his November 1975 application for compensation, the 
veteran reported that he originally injured his right knee 
during school in 1968, but this was aggravated by working 
conditions during his active military service.  He also 
stated he sustained a knee injury in July 1972.  

The veteran was seen at a VA facility in September 1975 with 
complaints of left knee joint pain with exercise.  He stated 
that he had been treated for the problem while in service.  
The veteran stated that he had gone bicycling the week before 
and since then his left knee hurt and popped.  Examination 
showed meniscal swelling but no joint swelling.  The 
diagnosis was mild posttraumatic arthritis of the left knee 
and the examiner referred the veteran for an x-ray 
examination and orthopedic consultation.  The request form, 
which is dated in October 1975 and completed by the same VA 
physician, lists a provisional diagnosis of mild 
posttraumatic arthritis of the left knee.  

The VA orthopedic consultation was performed in December 
1975.  The veteran stated that his knees bothered him on and 
off since high school, but his condition worsened somewhat 
during service secondary to prolonged standing.  He stated 
that he experienced short episodes of tightness and 
questionable swelling.  He also stated that occasionally the 
knee would give way, but he denied locking symptoms.  
Physical examination revealed good quadriceps function, full 
range of motion of both legs, no effusion, negative 
McMurray's test and no real tenderness but there was a slight 
discomfort along the pesanserinus tendon.  X-ray examinations 
of the left knee, anteroposterior and lateral, demonstrated 
normal bony architecture.  The impression was pesanserinus 
bursitis, gout and tear of the meniscus and the physician 
prescribed medication for episodes of knee discomfort.  

A letter from the veteran's mother received in February 1976 
stated that the veteran had written to her concerning 
problems that he was having with his knees while in the 
service.  She further stated that when the veteran was 12 or 
13 he had complained of pains in his joints and that a doctor 
told her that the problem was "growing pains" and that he 
appeared to "outgrow it." 

In March 1976, the veteran underwent a VA orthopedic 
examination.  The veteran complained of pain and popping in 
the knees especially in the left knee.  He stated that in 
1968 while in high school he had had some injuries of both 
the right and left knees from playing ball.  He related that 
his treating physician at the time said that he had damaged 
cartilages, for which he wore knee cages and was limited to 
inactivity for awhile.  He recalled that the right knee 
locked and once again locked while he was in service.   He 
related that he injured both knees while playing ball during 
active service.  He fell on the left knee, which caused pain 
and swelling, and was placed on limited activity.  The 
veteran also related that the left knee always hurt more than 
the right and it hurt and popped when he sat or squatted or 
tried to kneel on it and it was difficult to get back up.  He 
related that the same was true of the right knee to a lesser 
extent.  Driving a car 20 minutes or more caused pain in his 
left knee, but the knee did not bother him while running or 
jogging.  He also related the incident of right knee swelling 
after riding a bicycle.  He stated that he had leg pain when 
performing activities such as yard work or gathering wood.  
Finally, he stated that his left knee had buckled as did the 
right knee but not as often.  

Physical examination revealed no abnormalities of any joints 
except the knees.  The knees showed no limitation of motion 
and no sign of ligament incompetence.  There was a catch 
during a McMurray's maneuver of the left knee and 
considerable tenderness anterolaterally at the joint line of 
the right knee.  There was detectable more than minimal 
thickening of fat pads, synovial membrane and capsule of the 
right knee and detectable but definitely minimal same 
findings on the left.  There was no free fluid.  

When the patella was manipulated, there was discomfort 
expressed but no remarkable crepitus on the left although 
there was a detectable grating feel.  There were both 
crepitus and a grating sensation on the right.  X-ray 
examination of both knees was negative.  The physician 
diagnosed a history of injury to the left knee with apparent 
internal derangement, which was symptomatic.  The physician 
also diagnosed a history of injury to the right knee with 
chronic synovitis and chondromalacia of the patella.  


In October 1976 the Board denied service connection for 
bilateral knee disorders, characterized as chondromalacia of 
the patella and chronic synovitis of the right knee and 
apparent internal derangement of the left knee.  The Board 
held that the evidence showed that Osgood-Schlatter's disease 
preexisted the veteran's entrance into active service and 
that it did not undergo an increase in severity during 
service.  The Board also held that the evidence showed that 
the veteran did not incur additional chronic knee impairment 
as a result of the right knee injury in April 1974 and the 
left knee in August 1974 because of the negative medical 
findings at separation in August 1975.  

The Board held that the diagnosis of traumatic arthritis 
during the September 1975 VA examination was not supported by 
the subsequent x-ray examinations of the knees that were 
performed in December 1975 and March 1976.  The Board also 
held that the evidence did not demonstrate that the in-
service injuries caused additional knee disability, which was 
identified as apparent internal derangement of the left knee 
with suggestion of chondromalacia of the patella and chronic 
synovitis of the right knee with chondromalacia of the 
patella.  The Board concluded that the veteran's bilateral 
knee disorders were not incurred or aggravated during 
service.  38 U.S.C. §§ 310, 331, 353 (1976); 38 C.F.R. 
§§ 3.303, 3.306(b) (1975).  

The veteran filed his application to reopen service 
connection in June 1980.  The veteran reported that he had 
undergone knee surgery in May 1978 and again in January 1980.  

In May 1978, the veteran was admitted to a private hospital 
for an exploratory arthrotomy of the left knee with probable 
lateral retinacular release and possible excision of a 
portion of the lateral patella for chronic patellofemoral 
tracking syndrome.  The records include a history of 
bilateral knee symptoms.  The veteran reported that his right 
knee was relatively asymptomatic at that time.  



Examination of the left knee showed tenderness along the 
lateral aspect of the patella in the lateral retinaculum.  
The veteran had a Q angle of 25 degrees.  There was no 
tenderness along the medial or lateral joint lines and the 
ligaments appeared stable.  There was moderate crepitus of 
the patella with squatting and pain with passive compression.  
The physician noted that the veteran had significant guarding 
laterally although when the patella was laterally moved and 
then palpated along the inferior-lateral border the symptoms 
were markedly increased.  The impression was patellofemoral 
tracking syndrome of the left knee.  

On the following day, the veteran underwent an exploration of 
left knee, lateral retinacular and capsule release and 
division of synovial plica.  The operation revealed a 
prominent lateral synovial plica fold, which was divided.  
There were no apparent tears in the lateral meniscus and the 
anterior cruciate was intact.  The medial meniscus could not 
be well visualized but the anterior portion as seen was 
intact.  There was an area of patellar chondromalacia at the 
lateral portion but no fistula or evidence of heavy scoring.  
With the retinaculum released and a one and one-half 
centimeter gap in the capsule, the knee was moved and 
appeared to track well with no significant impingement of the 
lateral portion of the patella.  

In January 1980, the veteran was again admitted and he 
underwent a right knee lateral retinacular release.  
Preoperative examination revealed that the right knee had a 
high Q-angle and there was tenderness along the lateral 
retinaculum, but none along the joint line.  The ligaments 
were stable.  There was marked crepitus of the patella with 
passive motion and lateral guarding with passive motion of 
the patella.  The impression was patellofemoral tracking 
syndrome of the right knee and possible synovial plica.  
During surgery the entire retinaculum capsule was released 
allowing it to spread approximately one and one-half 
centimeters.  The synovia was incised and explored for any 
plica such as was noted on the left but none was found.  

In October 1981, the Board again denied service connection 
for a bilateral knee disorder.  The Board held that the 
October 1976 Board decision was final.  

The Board concluded that the evidence received since the 
October 1976 Board decision did not establish a new factual 
basis warranting service connection for a bilateral knee 
disorder.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. §§ 3.102, 
19.155 (1981).  The Board also included citation to and a 
discussion of all the evidence of record.  The Board held 
that the evidence showed the veteran entered service with a 
bilateral knee disorder.  The Board also held that the 
evidence received since the 1976 Board decision did not 
establish any permanent worsening of the pre-service 
bilateral knee disorder during active service.  

In addition, the Board held that patellofemoral tracking 
syndrome was not treated or diagnosed during active service 
or on VA examinations performed after separation.  The Board 
also held that the knee injuries in April 1974 and August 
1974 resolved without residuals because the remaining service 
medical records showed no further complaints or treatment for 
knee symptoms.  The Board concluded that the veteran's 
bilateral knee disorder was not incurred in or aggravated by 
service.  38 U.S.C. §§ 310, 331, 353 (1976); 38 C.F.R. 
§ 3.306 (1981).  

The October 1976 and October 1981 Board decisions are final 
based on the evidence of record.  38 U.S.C. § 4004(b); 38 
C.F.R. § 19.155.  

The evidence added to the record since the October 1981 Board 
decision includes VA and private medical evidence, a personal 
hearing transcript and statements in support of the claim.  

The VA records consist of duplicate copies of the VA 
treatment records dated in September 1975 and December 1975, 
as well as a partial copy of the March 1976 VA examination 
report.  

The partial copy of the March 1976 VA examination report 
notes that the veteran had sustained some injuries to his 
knees in 1968, while in high school.  The report further 
states that the veteran had also injured his knees during 
service.  The report also notes that the veteran experienced 
pain and popping when squatting, sitting, or trying to kneel.  

Between December 1978 and June 1992, the veteran received 
treatment from a private physician for his bilateral knee 
disorder.  These records show that in December 1978, the 
veteran reported that his knees were not bothering him, 
but rather he had complaints of ankle pain.  

In August 1985, the veteran was seen with complaints of a 
painful right knee, which he injured one and one-half weeks 
prior.  He also complained of moderate symptoms involving the 
left knee.  The impression was tendonitis-bursitis beneath 
the iliotibial band of the right knee.  The veteran's knees 
continued to be painful and in January 1986, he underwent 
arthroscopic surgery on his right knee due to possible 
internal derangement.  

The veteran was reported to be doing well with only some 
soreness after activity until April 1988 when he began 
complaining again of pain and swelling in the right knee.  
The physician noted that the veteran probably had a 
recurrence of internal derangement with additional tear of 
the medial meniscus.  In May 1988, the veteran underwent 
arthroscopic surgery on the right knee again.  Thereafter, it 
was reported that he was doing extremely well.  

In November 1989, the veteran began treatment for left knee 
pain.  At that time, he reported that the pain began when he 
was walking home from work and stepped on wet leaves, 
twisting his left knee.  An examination revealed a diagnosis 
of sprained left knee with possible, but doubtful internal 
derangement.  In December 1989, the veteran underwent 
arthroscopic surgery on his left knee.  

The veteran did well until February 1990, when he began 
experiencing pain and tenderness in the left knee again.  An 
examination conducted in May 1990 revealed a diagnosis of 
tender medial synovial plica of the left knee and possible 
horizontal tear of the posterior horn.  In June 1990, the 
veteran underwent arthroscopic surgery again for his left 
knee disorder.  Thereafter, the veteran was reported as doing 
well.  



A hearing was held in March 1997 before a hearing officer at 
the RO.  At that time, the veteran testified that he did not 
have a pre-existing knee condition prior to his entrance into 
service.  He stated that the disorder that was diagnosed at 
entrance was a condition which occurs in children, and as 
such had resolved by the time of his entrance into the 
service.  

Moreover, the veteran testified that he sustained an injury 
to his knees in service and subsequently developed arthritic 
conditions within one year of discharge, which warrants a 
grant of service connection for his bilateral knee disorder.  
He further testified that his knee problems have been related 
to service, as the medical records showed that he began 
receiving post-service treatment for his symptoms, including 
knee surgery, shortly after service.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  



A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

When a claim has been previously denied by the Board, the 
decision is final and the claim may not be reopened and 
allowed in the absence of new and material evidence.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Despite the finality of a prior final Board decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).





In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 


Analysis

The additional evidence submitted since the October 1981 
decision wherein the Board denied reopening the claim for 
service connection for a bilateral knee disorder includes 
duplicate copies of the 1975 VA outpatient treatment records 
and the March 1976 VA examination report.  Also submitted are 
private medical records dated between December 1978 and June 
1992, and personal hearing testimony.  

The copies of the VA medical evidence are not new.  This 
evidence was in the record and considered at the time of the 
October 1976 and October 1981 Board decisions.  38 C.F.R. 
§ 3.156(a).  

The private medical evidence is new in the sense that it 
consists of records that were not in the record at the time 
of the prior final disallowance of the claim.  However, 
they are cumulative of the medical information in the May 
1978 and January 1980 medical records showing the veteran 
underwent bilateral knee surgeries to treat his knee 
symptoms.  The evidence previously considered by the Board in 
October 1980 showed that the veteran had ongoing post-service 
bilateral knee problems.  

However, even if considered "new" evidence, this evidence 
cannot be considered material because this evidence does not 
provide a more complete picture of the circumstances 
surrounding the origin of the veteran's current knee 
disabilities.  In fact, these medical records show right knee 
treatment beginning in August 1985 and subsequent 
arthroscopic surgery following a right knee injury.  

The records from 1988 demonstrate that his physician opined 
that the veteran probably had a recurrence of internal 
derangement with additional tear of the medial meniscus due 
to activity at that time.  Finally, they show left knee 
treatment beginning in November 1989 and subsequent 
arthroscopic surgery following a left knee injury.  These 
records only demonstrate that the veteran has sustained post-
service knee injuries, which ultimately required surgical 
intervention, and they do not provide a more complete picture 
of the circumstances surrounding the origin of the veteran's 
current knee disabilities.  

This evidence also does not bear directly and substantially 
upon the specific matter under consideration.  These records 
pertaining to treatment of the veteran for bilateral knee 
symptomatology during post-service years and are not 
probative of the issue of incurrence or aggravation of a 
bilateral knee disorder coincident with service.  These 
records include references to post-service knee injuries, 
symptoms, and treatment.  

The treating physician did not indicate in these treatment 
records that the veteran's bilateral knee disabilities began 
prior to August 1985.  They do not provide additional 
evidence, i.e., a more complete picture, that the current 
disabilities are a continuation of Osgood-Schlatter's disease 
or the April 1974 and August 1974 in-service knee injuries.  
By themselves, or in connection with the prior evidence, they 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  In fact, they do 
not support his claim.  The Board finds that this evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

The hearing testimony of March 1997 and the current 
statements are cumulative of the statements and arguments 
made in support of service connection at the time of October 
1981 Board decision.  Although the actual transcripts and 
statements were not physically of record, the information 
contained in the documents was previously of record and 
considered by the Board.  This evidence is not new.  The 
statements and testimony are also not material because they 
do not provide a more complete picture of the circumstances 
surrounding the origin of the veteran's bilateral knee 
disorder.  

The veteran's medical opinions regarding the absence of 
Osgood-Schlatter's disease at entry into service and of a 
medical causal relationship between active service and his 
current knee disorders does not bear directly and 
substantially upon the specific matter under consideration 
because they are without probative value.  The veteran is not 
competent to render medical opinions or to testify to matters 
requiring medical expertise.  See Moray v. Brown, 5 Vet.App. 
211, 214 (1993) (lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108); see 
also Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the October 1981 Board decision is not new 
and material and the veteran's claim for service connection 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1100 (1998).  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999);  Winters v. West, 12 Vet. App. 203 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder, the first requisite element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submited new and material evidence to 
reopen the claim for service connection for a bilateral knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

